DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claim 40 is cancelled.
Claims 39, 41, 42, 45, 48, 58, 59 and 61-63 are amended.
No new claim(s) is/are added.
Claims 39 and 41-63 are currently pending for examination.

Response to Arguments
Applicant's Remarks (on page 8-9), filed 04/01/2022, regarding claims amendments have been fully considered and the claims have been amended.  The objections to claims 48, 62 and 63 have been withdrawn in view of the amendment.  The rejection to claim 45 under 35 U.S.C. § 112(b) has been withdrawn in view of the amendment.
Applicant's arguments, see Remarks (on page 10-12), filed 04/01/2022, with respect to claim 39 have been fully considered and are moot in view of the new ground(s) of rejection.  The amendments to the claims necessitated the new ground(s) of rejection discussed below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 39, 41-43, 46 and 59-63 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2020/0136880 A1) hereinafter “Chen”.

Regarding claims 39 and 62, Chen discloses Claim 39 of a method of transmitting system information for a time-division duplex (TDD) communication in a radio access network (RAN) (see FIG. 1 and 2; see ¶ [0026] [0038], a base station transmitting system information utilizing a time domain duplex (TDD) transmission mode), and Claim 62 of a device for transmitting system information for a time-division duplex (TDD) communication in a radio access network (RAN) (see FIG. 1 and 2; see ¶ [0026] [0038], a base station transmitting system information utilizing a time domain duplex (TDD) transmission mode), the device comprising: processing circuitry; memory containing instructions configured to be executed by the processing circuitry (see FIG. 2; see ¶ [0026], the base station includes a BS processor module and a BS memory module), the method comprising:
transmitting a master information block (MIB) on an anchor carrier of the TDD communication in the RAN, the MIB being indicative of a non-anchor carrier, different from the anchor carrier, allocated to a system information block (SIB) of the TDD communication in the RAN, wherein the MIB is indicative of the non-anchor carrier relative to the anchor carrier (see ¶ [0037-38] [0043], the MIB, transmitted using the anchor carrier on the frequency location, may indicate the frequency location of the non-anchor carrier which is used to transmit system information block and the anchor carrier and the non-anchor carrier utilizing a time domain duplex (TDD) transmission mode);
transmitting the SIB on the non-anchor carrier indicated in the MIB (see ¶ [0043] [0055], the MIB to indicate which sub-frame(s) in the non-anchor carrier has been used to transmit the SIB1); and
wherein no primary or secondary synchronization signal is transmitted on the non-anchor carrier (see ¶ [0034], a carrier is not used to transmit the synchronization signals is a non-anchor carrier). 

Regarding claim 41, Chen discloses wherein the MIB includes at least one parameter value that is indicative of the non-anchor carrier (see ¶ [0043] [0055], the MIB to indicate which sub-frame(s)/frequency location in the non-anchor carrier).
Regarding claim 42, Chen discloses wherein the MIB is indicative of the non-anchor carrier in terms of physical resource blocks (PRBs) (see ¶ [0005] [0043] [0055], the MIB indicates which sub-frame/frequency location/resources (i.e., PRBs) of the non-anchor carrier).

Regarding claim 43, Chen discloses further comprising transmitting initial synchronization signals on the anchor carrier for the TDD communication in the RAN (see ¶ [0034] [0037], transmit the synchronization signals on the anchor carrier).

Regarding claim 46, Chen discloses wherein the TDD communication in the RAN is a narrowband (NB) radio communication involving NB devices (see ¶ [0003] [0037], a Narrowband communication system).

Regarding claim 59, the combined system of Chen and Chen ‘752 discloses wherein the MIB is indicative of whether the non-anchor carrier used for transmitting the SIB is arranged in a physical resource block (PRB) adjacent to a lower-frequency edge or a higher-frequency edge of a PRB used by the anchor carrier (see ¶ [0005] [0043] [0055], the MIB to indicate which sub-frame(s)/frequency location/resources (i.e., PRBs) in the non-anchor carrier has been used to transmit the SIB1).

Regarding claim 60, Chen discloses wherein the MIB is indicative of a subframe used on the anchor carrier for transmitting the SIB (see ¶ [0043] [0055], the MIB to indicate which sub-frame(s) in the non-anchor carrier has been used to transmit the SIB1).

Regarding claims 61 and 63, Chen discloses Claim 61 of a method of receiving system information for a time-division duplex (TDD) communication in a radio access network (RAN) (see FIG. 1 and 2; see ¶ [0026] [0038], a user equipment receiving system information utilizing a time domain duplex (TDD) transmission mode), and Claim 63 of a device for transmitting system information for a time-division duplex (TDD) communication in a radio access network (RAN) (see FIG. 1 and 2; see ¶ [0026] [0038], a user equipment receiving system information utilizing a time domain duplex (TDD) transmission mode), the device comprising: processing circuitry; memory containing instructions configured to be executed by the processing circuitry (see FIG. 2; see ¶ [0026], the user equipment includes a UE processor module and a UE memory module), the method comprising:
receiving a master information block (MIB) on an anchor carrier of the TDD communication in the RAN, the MIB being indicative of a non-anchor carrier, different from the anchor carrier, allocated to a system information block (SIB) of the TDD communication in the RAN, wherein the MIB is indicative of the non-anchor carrier relative to the anchor carrier (see ¶ [0037-38] [0043], the MIB, transmitted using the anchor carrier on the frequency location, may indicate the frequency location of the non-anchor carrier which is used to transmit system information block and the anchor carrier and the non-anchor carrier utilizing a time domain duplex (TDD) transmission mode);
receiving the SIB on the non-anchor carrier indicated in the MIB (see ¶ [0043] [0055], the MIB to indicate which sub-frame(s) in the non-anchor carrier has been used to transmit the SIB1); and
wherein no primary or secondary synchronization signal is transmitted on the non-anchor carrier (see ¶ [0034], a carrier is not used to transmit the synchronization signals is a non-anchor carrier). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 44, 45, 47, 48, 53 and 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chen et al. (US 2016/0315752 A1) hereinafter “Chen ‘752”.

Regarding claim 44, Chen does not explicitly disclose an uplink-downlink configuration of the TDD communication.
However, Chen ‘752 discloses wherein transmissions on the anchor carrier are governed by an uplink-downlink configuration of the TDD communication in the RAN (see ¶ [0043], UL-DL configuration in TDD frames).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide an uplink-downlink configuration of the TDD communication as taught by Chen ‘752, in the system of Chen, so that it would provide to reduce interference by using different TDD UL-DL configurations (Chen ‘752: see ¶ [0043]).

Regarding claim 45, the combined system of Chen and Chen ‘752 discloses further comprising selectively transmitting and receiving payload data on the anchor carrier according the uplink-downlink configuration of the TDD communication in the RAN (Chen: see ¶ [0037-38], frame on the anchor carrier; and Chen ‘752: see ¶ [0043] [0052], MIB have a defined payload size for payload data according to TDD UL-DL configuration).

Regarding claim 47, Chen does not explicitly disclose radio access to mobile broadband (MBB) devices for a MBB communication in a MBB system.
However, Chen ‘752 discloses wherein the RAN further provides radio access to mobile broadband (MBB) devices for a MBB communication in a MBB system bandwidth of the RAN (see ¶ [0128], implement a radio technology such as Ultra Mobile Broadband (UMB)); and
wherein a NB used by the NB communication is deployed within the MBB system bandwidth (see ¶ [0128], implement a radio technology such as Ultra Mobile Broadband (UMB)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide radio access to mobile broadband (MBB) devices for a MBB communication in a MBB system as taught by Chen ‘752, in the system of Chen, so that it would provide to be used for various wireless communication system (Chen ‘752: see ¶ [0128]).

Regarding claim 48, the combined system of Chen and Chen ‘752 discloses wherein the NB system bandwidth encompasses at least one of the anchor carrier and the non-anchor carrier (Chen: see ¶ [0037-38], frame on the anchor carrier; and Chen ‘752: see ¶ [0050] [0085], enable for narrowband operation).

Regarding claim 53, the combined system of Chen and Chen ‘752 discloses wherein the MIB is indicative of whether the anchor carrier and the non-anchor carrier are located in the same guard-band of the MBB system bandwidth (Chen: see ¶ [0034-36], the anchor carrier and the non-anchor carrier share a same carrier bandwidth/same time period; and Chen ‘752: see ¶ [0128], implement a radio technology such as Ultra Mobile Broadband (UMB)).

Regarding claim 56, the combined system of Chen and Chen ‘752 discloses wherein the MIB is indicative of whether the non-anchor carrier used for transmitting the SIB is located at a guard-band at the lower-frequency edge of the MBB system or at the higher-frequency edge of the MBB system (see ¶ [0005] [0043] [0055], the MIB to indicate which sub-frame(s)/frequency location/resources in the non-anchor carrier has been used to transmit the SIB1 and Chen ‘752: see ¶ [0128], implement a radio technology such as Ultra Mobile Broadband (UMB)).

Regarding claim 57, the combined system of Chen and Chen ‘752 discloses wherein the at least one of the anchor carrier of the NB communication is located within the MBB system bandwidth (Chen: see ¶ [0037-38], frame on the anchor carrier; and Chen ‘752: see ¶ [0128], implement a radio technology such as Ultra Mobile Broadband (UMB)).

Regarding claim 58, the combined system of Chen and Chen ‘752 discloses wherein at least one of the non-anchor carrier used for transmitting the SIB of the NB communication is located within the MBB system bandwidth (Chen: see ¶ [0037], System Information Block (SIB1) are transmitted on the non-anchor carrier; and Chen ‘752: see ¶ [0045] [0066-67], MIB comprises one field for SIB location field which is indicative of subframe options for SIB1; see ¶ [0128], implement a radio technology such as Ultra Mobile Broadband (UMB)).

Allowable Subject Matter
Claims 49-52 and 54-55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462